DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “optical system” in claims 1 and 10 with specification support in published paragraph [0009]; “recording system” in claim 1 with support at [0083]; and “triggering system” in claims 1 and 10 with support at [0158].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 5, reference to “not focused transducers” does not appear to be supported by the specification. [0171, 0195] do mention “unfocused” but this is not said to have any relation to a spherical, cylindrical, and/or semisphere configuration.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 5, it appears “beam” should be added after the second instance of ‘laser’ to coincide with subsequent references to the beam. In line 18, it appears ‘lasers’ should be “laser beam”.
In claim 5, it is unclear how the array can be ‘not focused’ when claim 1 sets forth that the array is a focused transducer.
In claim 7, the ‘acquisition board’ is unclear in that it appears this component is the same component as the ‘recording system’ of claim 1.
In claim 10, line 5, it appears ‘pulses’ should be “pulse beams” to coincide with subsequent instances of beams.
In claim 10, line 15, ‘fractionated’ is unclear as prior instances do not use this term.
In claim 13, “and surgery and therapy” is unclear as to when the identifying occurs.
In claim 15, line 3, it appears ‘system’ should be added after ‘biofluid’ to clearly refer to the biofluid system introduced in claim 10.
In claim 17, it appears ‘pulse’ should be ‘laser’ to clearly refer to the same energy.
In claim 19, ‘fluorescent, scattering, and Raman’ is unclear and there appears to be missing words.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarimollaoglu et al (“In vivo photoacoustic time-of-flight velocity measurement of single cells and nanoparticles” –cited by applicant) in view of Zharov (US Pub 2009/0156932 –cited by applicant) and Galanzha et al (“Photoacoustic flow cytometry” –cited by applicant).
Re claims 1, 10, 15, 18: Sarimollaoglu discloses a fractionated photoacoustic flow cytometry and theranostics system and method for in vivo detection, therapy, and monitoring of responses to the therapy for at least one target object in a biofluid system of a living organism (Abstract; see the in vivo measurement to identify circulating cells in a vessel), comprising:
a laser system comprising more than one picosecond pulsed laser operable to provide more than one time-color encoded pulse of laser energy (pg 1; see the “multiple laser beams” that inherently provide time-color encoded pulses measured in picosecond units);
a fractionated optical system configured to separate each laser beam into a plurality of laser beam fragments having a spatial configuration on the skin above the biofluid system of the living organism (pg 2, Figs 2c,d; see the “three emitting elements” that form the parallel linear beams which are considered as beam fragments);
at least one ultrasound transducer for receiving photoacoustic signals emitted by circulating objects (pg 2; see the ultrasound transducer); and
a recording system operable for recording a combination of photoacoustic signals received by the at least one focused ultrasound transducer and emitted by the at least one target object in response to the more than one pulse of laser energy (pg 2; see the “recorded” signals by custom-written software), wherein the PA signals are analyzed for spectral identification of each circulating target object (Abstract; see the velocity from the PA signal used to identify single cells).
Sarimollaoglu discloses all features including the unfocused transducer (pg 2; see the Imasonic transducer) and a fast spatial scanning of a focal volume across the biofluid system and/or scanning the two or more pulsed laser beams across the biofluid, wherein the at least one focused ultrasound transducer comprises an array of transducers (pg 1 and 2; see the use of multiple lasers that are scanned across the blood vessel), but does not disclose that the transducer is a focused transducer array. However, Zharov teaches of a PAFC device and method wherein the photoacoustic transducer may be unfocused or focused [0170, 0199; see the use of the Imasonci 6528101 unfocused transducer and the use of the focused transducer array Panametrics model V316-SM]. It would have been obvious to the skilled artisan to modify Sarimollaoglu, to use a focused transducer as taught by Zharov, as both types are well-known to be used for photoacoustic receiving and such would improve the detected for particular procedures.
Sarimollagoglu/Zharov discloses all features including the laser system comprises more than one laser (pg 1; see the multiple lasers) but does not disclose a triggering system for controlling the lasers by introducing time delays or optical clearing using chemical agents, microdermabrasion, sonophoresis, and combinations thereof. However, Galanzha teaches of a system of photoacoustic flow cytometry including a triggering system for controlling lasers and providing a time delay between beams of different wavelengths for synchronization (section 2.2, second paragraph; wherein the pulses are triggered by a delay/pulse generator and different wavelengths are used and detection requires color decoding of the PA signals). Galanzha also teaches of optical clearing using chemical agents, microdermabrasion, sonophoresis, and combinations thereof (section 2.1, 2nd paragraph, see water tank attached to the skin which serves to cool the skin). It would have been obvious to the skilled artisan to modify Sarimollaoglu/Zharov, to include the triggering system and clearing agent as taught by Galanzha, in order to facilitate control of the generation of the pulses.
Re claims 2, 12: Sarimollaoglu discloses the at least one target object is selected from the group consisting of circulating tumor cells, circulating melanoma cells, hemozoin-bearing malaria-infected red blood cells, clots, functionalized nanoparticles, nanoclusters, or microparticles attached to the at least one target object, and combinations thereof (Abstract; see the circulating tumor cells).
Re claims 3, 11: Sarimollaoglu discloses the laser pulses from the more than one pulsed lasers photothermally generate nanobubbles or microbubbles around the at least one target object and mechanically destroy the at least one target object (pg 1, 2nd full paragraph; see the photothermal techniques used which generated microbubbles that destroy the target).
Re claims 4, 14: Sarimollaoglu discloses the biofluid system is selected from the group consisting of blood vessels, lymph vessels, cerebrospinal fluids, and combinations thereof (pg 2, 3rd full paragraph; see the blood vessels).
Re claim 6:  Sarimollaoglu discloses that the fractionated optical system comprises a fiber array and/or a microlens array (Fig 1; see the microlens array).
Re claims 8, 16: Sarimollaoglu discloses the recorded combination of photoacoustic signals are analyzed for amplitudes, widths for each peak, and coincidence at different traces generated by laser pulses with different wavelengths and a time delay (Figs 2 and 3; see the amplitude time scale and the trace with peak shapes, thereby providing for analysis amplitudes, peak widths, and traces).
Re claim 9: Sarimollaoglu discloses more than one pulsed laser is assembled into a laser array comprising independent lasers, or a microchip with individual laser diode emitters (pg 1 and Fig 2; see the three diodes and the “multiple lasers”).
Re claim 13: Sarimollaoglu discloses identifying circulating tumor cell release through an increase in their number during and after tumor palpation, biopsy, and surgery and therapy followed by their destruction by laser pulses and ultrasound (Abstract, pg 1; see the photothermal techniques which are used for destruction of the objects and wherein the tumor cells are identified via increase in their number/aggregation).
Re claim 17:  Sarimollaoglu discloses increasing the pulse energy within a short time period (pg 2; see the increase from 35 to 75 µJ within a relatively short time period).
Re claim 19: Sarimollaoglu discloses detecting fluorescent, scattering, and Raman light from the skin and the circulating target objects (pg 1, 2nd full paragraph ; see that the detected signal is a scattered signal from the target object).
Re claim 20: Sarimollaoglu (with Zharov and Galanzha) discloses labeling the circulating target objects with a photoswitchable photoacoustic probe and detecting and identifying the labeled circulating objects using the time-color encoded laser pulses with different wavelengths and time delay (pg 3, 3rd and 4th full paragraphs; see the labeled target objects identified with the multiple lasers.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sarimollaoglu/Zharov/Galanzha, as applied to claim 1, in view of Thornton et al (US Pub 2011/0306865 –cited by applicant).
Re claims 5, 7: Sarimollaoglu/Zharov/Galanzha discloses all features including the fractionated acoustic system (see fractionated transducer known to have more than one transducer element in Sarimollaoglu) and that it is a focused transducer (see Zharov) except that it comprises more than one focused ultrasound transducer, wherein the more than one focused ultrasound transducer is selected from a spherical ultrasound transducer, a cylindrical ultrasound transducer, a semiphere configuration with a hole, and combinations thereof. Sarimollaoglu also does not disclose a multichannel data acquisition board for real-time processing. However, Thornton teaches of a photoacoustic imaging device including a plurality of transducers each having a focal volume arranged in a spherical manner [0033, figures 1, 2]. Thornton also discloses that the transducers are coupled with channels that comprise a multichannel data acquisition board for real time processing [0064; see ‘channels’ and ‘amplifier stages’]. It would have been obvious to the skilled artisan to modify Sarimollaoglu/Zharov/Galanzha, to incorporate the transducers, amplifiers, and channels as taught by Thornton, in order to facilitate alternative procedures using photoacoustic technology.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,945,610. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘610 features a photoacoustic flow cytometry method and system including a laser system to provide an array of lasers, an optical system to deliver the lasers with a spatial configuration on the skin above the biofluid system, a focused ultrasound transducer, a triggering system to provide a time delay between laser beams with different wavelengths, and a step of analyzing the photoacoustic signals to calculate a combination of PA signals emitted by the target objects which incorporates a recording of the signals for the analysis. While the claims of ‘610 are different at least in that they refer to transducers forming an overlapped acoustic focal volume, it would have been obvious to conclude that the instant claims are an obvious variant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793